                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 VICTOR M. ORNDORFF, on behalf of                              CIVIL ACTION
 himself and all others similarly situated,

         Plaintiff,                                            NO. 20-00247-KSM

         v.

 FORD MOTOR COMPANY,

         Defendant.


                                         MEMORANDUM

MARSTON, J.                                                                    March 31, 2020

        Plaintiff Victor Orndorff, on behalf of himself and all others similarly situated, alleges

that Defendant Ford Motor Company breached its express and implied warranties and violated

the Magnuson-Moss Warranty Act and the Pennsylvania Unfair Trade Practice and Consumer

Protection Law. (Doc. No. 1.) The Plaintiff also asserts claims against the Defendant for

negligence and unjust enrichment. (Id.)

        The parties filed a Joint Motion to Transfer Venue, arguing that the case should be

transferred to the Northern District of Illinois, pursuant to 28 U.S.C. § 1404(a). (Doc. No. 12.)

        Under section 1404(a), a district court may for the convenience of the parties and

witnesses and in the interest of justice “transfer any civil action to any other district or division

where it may have been brought or to any district or division to which all parties have

consented.” See 28 U.S.C. § 1404(a). Without addressing the merits of Plaintiff’s claims, the

Court finds that transfer is appropriate in this case.

        Section 1404(a) governs transfer here because the original venue is proper. See Atl.

Marine Constr. Co., Inc. v. U.S. Dist. Ct. for the W. Dist. of Tex., 571 U.S. 49, 59 (2013). The
Plaintiff’s filing of this action in the Eastern District of Pennsylvania was proper based on

diversity jurisdiction. Venue is proper in the Eastern District because the Defendant regularly

manufactured, marketed, distributed, sold, and leased vehicles within the District. (Doc. Nos. 1,

12.) See 28 U.S.C. § 1391(c); Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995)

(“Venue is also proper . . . where the defendant transacts business and is therefore subject to

personal jurisdiction.”).

        Here, the parties have consented to transfer to the Northern District of Illinois. (Doc. No.

12.) See § 1404(a); Atl. Marine Constr. Co., 571 U.S. at 59 (noting that § 1404(a) “permits

transfer to any district where venue is also proper . . . or to any other district to which the parties

have agreed by contract or stipulation”); Dawson v. Gen. Motors LLC, No. 3:19-cv-08680, 2020

WL 953713, at *2 (D.N.J. Feb. 24, 2020) (“In any case, Plaintiffs have consented to the

proposed transfer, thereby satisfying the threshold inquiry mandated by 28 U.S.C. § 1404(a).”);

Jermano v. Graco Children’s Prods., Inc., Civil Action No. 12-5905, 2013 WL 12156081, at *1

(E.D. Pa. Feb. 12, 2013) (granting a motion to transfer and noting that “[v]enue in the Eastern

District of Michigan is also proper because it is any district or division to which all parties have

consented” (internal quotation marks and citations omitted)).

        A review of the private and public interest factors shows that transfer to the Northern

District of Illinois is also in the interest of justice and will be more convenient for the parties and

witnesses. See Jumara, 55 F.3d at 879 (outlining the public and private interest factors that must

be considered before a case is transferred pursuant to § 1404(a)); see also White v. ABCO Eng’g




                                                   2
Corp., 199 F.3d 140, 142 (3d Cir. 1999) (requiring a case specific determination that transfer is

proper even when transfer has been stipulated to by all the parties in the case).

       For the private interest factors, although the Plaintiff’s original forum preference was the

Eastern District (see Doc. No. 1), the parties have stated a preference for the Northern District of

Illinois. (Doc. No. 12.) A similar action is currently pending in the Northern District (O’Connor

v. Ford Motor Co., No. 1:19-cv-05045 (N.D. Ill.)), and two other similar actions were recently

transferred to the Northern District (Marino v. Ford Motor Co., No. 1:20-cv-10048 (D. Mass);

Smith, et al. v. Ford Motor Co., No. 5:20-cv-00211 (N.D. Cal.)). (Doc. No. 12; Marino Doc.

Nos. 13, 14; Smith Doc. No. 19.) The parties have agreed to seek consolidation of all the actions.

(Doc. No. 12.) Other courts in this District have held that “[t]he presence of a related case in a

transferee forum is a powerful reason to grant a change of venue.” Palagano v. NVIDIA Corp.,

Civil Action No. 15-1248, 2015 WL 5025469, at *5 (E.D. Pa. Aug. 15, 2015) (internal quotation

marks and citations omitted); see also Villari Brandes & Kline, P.C. v. Plainfield Specialty

Holdings II, Inc., Civil Action No. 09-2552, 2009 WL 1845236, at *5 (E.D. Pa. June 26, 2009)

(“[C]ourts in our district have held that where there is a strong likelihood of consolidation with a

related action, a transfer of venue is warranted.”). The Northern District is a more convenient

forum for the Defendant because it reduces the burden on its witnesses who would otherwise

have to give duplicative testimony. (Doc. No. 12.) The Northern District is also substantially

closer to the Defendant’s principal place of business in Michigan. (Id.) The location of books

and records is a neutral factor because the documentary evidence can be submitted electronically.

See Panitch v. Quaker Oats Co., Civ. No. 16-4586, 2017 WL 1333285, at *7 (E.D. Pa. Apr. 5,

2017) (“Today, with digitization, many documents exist in electronic format, which can be sent

over the Internet.” (internal quotation marks and citations omitted)); Doc. No. 12 (“The Parties




                                                 3
expect that virtually all of the documentary evidence in this action is likely to be electronically

stored and readily accessible from any location.”). The proximity of non-party witnesses that

may be needed for trial is also a neutral factor. See Palagano, 2015 WL 5025469, at *6 (noting

that “the convenience of non-party witnesses is the main focus of this Jumara factor” (internal

quotation marks and citations omitted)); Doc. No. 12 (noting that “there is no indication that any

non-party witness would refuse to testify at trial in either forum”).

       As for the public interest factors, although Plaintiff’s alleged injury arose from his

purchase of a vehicle marketed, manufactured, and sold in the Eastern District, the Eastern

District’s interest in the case is limited. See Palagano, 2015 WL 5025469, at *5 (noting that “in

the context of claims based on misrepresentations or omissions [such as breach of warranty],

misrepresentations and omissions are deemed to occur in the district where they were

transmitted, or withheld, not where they were received,” and holding that although the putative

class members’ suffered their injury by purchasing a product in Pennsylvania, the defendant’s

representations and warranties regarding the product occurred at the defendant’s headquarters).

Federal judges sitting in the Eastern District may be more familiar with the Plaintiff’s

Pennsylvania state law claims, but “[f]ederal district courts are regularly called upon to interpret

the laws of jurisdictions outside of the states in which they sit.” Id. at *7 (internal quotation

marks and citations omitted). There is no likelihood of an enforcement problem in the Northern

District of Illinois as opposed to the Eastern District of Pennsylvania and no clear difference in

policy preferences for the two locales. The parties agree that there is no substantial difference in

administrative difficulty arising from court congestion. (Doc. No. 12.) At bottom, the existence

of other related litigations in the Northern District, and the potential for consolidation, are

significant “practical considerations that could make the trial easy, expeditious, or inexpensive,”




                                                  4
and weigh heavily in favor of transfer to the Northern District. See Panitch, 2017 WL 1333285,

at *7 (“To permit a situation in which two cases involving precisely the same issues are

simultaneously pending in different District Courts leads to the wastefulness of time, energy and

money that § 1404(a) was designed to prevent.”) (quoting Cont’l Grain Co. v. Barge FBL-585,

364 U.S. 19, 26 (1960)).

       Upon consideration of all the factors together, the Court finds that the balance of those

factors weighs in favor of transfer.

       Transfer to the Northern District of Illinois is also appropriate under the “first-filed” rule.

Under the first-filed rule, in cases of concurrent federal jurisdiction, “the court which first has

possession of the subject must decide it.” E.E.O.C. v. Univ. of Pa., 850 F.2d 969, 971 (3d Cir.

1988) (internal quotation marks and citations omitted). “The first-filed rule permits courts to

consolidate similar cases by transferring later-filed cases for consolidation with the first-filed

case.” Palagano, 2015 WL 5025469, at *1 (citations omitted).

       Courts within this district have found substantial similarity sufficient to trigger

application of the first-filed rule. See, e.g., Panitch, 2017 WL 1333285, at *2, *4; Palagano,

2015 WL 5025469, at *2, *4 (concluding that, with respect to the degree of similarity required

among the actions, a “flexible approach” is more “proper because it is more consistent with the

purposes of the first-filed rule”); Villari, 2009 WL 1845236, at *6 (“The applicability of the first-

filed rule is not limited to mirror image cases where the parties and the issues perfectly align.

Rather, the principles underlying the rule support its application where the subject matter of the

later filed case substantially overlaps with that of the earlier one.”); accord. Catanese v.

Unilever, 774 F. Supp. 2d 684, 689 (D.N.J. Mar. 28, 2011) (rejecting the plaintiffs’ argument

that the first-filed rule is inapplicable where the actions seek to apply different state law and




                                                  5
finding “that the differences in the causes of action and remedies sought are insufficiently

material to prevent application of the first-filed rule. The factual allegations underlying these

claims are exactly the same . . . [O]verlapping subject matter is key; exact identity of claims is

not required.”). Palagano is instructive. In Palagano, the court applied the first-filed rule

where the plaintiff’s claims were substantially similar to the other twelve lawsuits consolidated

in another district and arose from the exact same conduct, and where the witnesses and evidence

would be exactly the same. 2015 WL 5025469, at *4.

       Likewise, here, the Plaintiff’s claims are substantially similar to the claims in the related

actions (albeit invoking different states’ laws). (See Doc. No. 12; compare Doc. No. 1 with

O’Connor Doc. No. 1, Marino Doc. No. 1, and Smith Doc. No. 1.) Specifically, in each of the

four actions, the plaintiffs seek to represent state classes of consumers alleging that Ford

improperly manufactured, marketed, and sold Ford Model Year 2017-2020 F-150 vehicles with

purportedly defective 10R80 transmissions, and each lawsuit involves similar claims, such as

breach of express warranty, violation of the Magnuson-Moss Warranty Act, and breach of

applicable state consumer protection statutes. (See id.) All of the claims arise from the same

conduct and would involve the same witnesses and evidence. (Doc. No. 12.) Therefore, the

Court finds that the first-filed rule supports its decision to transfer the case to the Northern

District, where O’Connor was first filed on July 26, 2019. (O’Connor Doc. No. 1.)

       An appropriate order follows.



                                                       /s/KAREN SPENCER MARSTON
                                                       ____________________________________
                                                       KAREN SPENCER MARSTON, J.




                                                   6
